                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             DEL RIO DIVISION

SUDAY INVESTMENT GROUP, INC. §
                             §
                             §                        CIVIL ACTION NO. 2:21-CV-41
v.                           §
                             §
COVINGTON SPECIALTY          §
INSURANCE COMPANY AND RSUI §
GROUP, INC.                  §

   DEFENDANTS COVINGTON SPECIALTY INSURANCE COMPANY AND
               RSUI GROUP’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Defendants Covington Specialty Insurance Company (“Covington”) and RSUI

Group, Inc. (“RSUI”), collectively “Defendants”, in the above-entitled and –numbered

cause, and file this Notice of Removal pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.

                                 I.     BACKGROUND

   1. Covington and RSUI are the Defendants in a civil action pending Cause No. 2021-

0079-CV; Suday Investment Group, Inc. v. Covington Specialty Insurance Company

and RSUI Group, Inc.; In the 63rd Judicial District Court of Val Verde County, Texas.
(hereinafter referred to as the “State Court Action”.) An Index of State Documents Filed

with the Notice of Removal is attached hereto as ‘Exhibit A,’ and true and correct copies

of all process, pleadings, and orders filed in the State Court Action are attached hereto

as ‘Exhibit B,’ as required by 28 U.S.C. § 1446(a). Defendants also attach Exhibit C,

which is a list of the parties and their counsel known to date.

   2. On May 3, 2021, Plaintiff filed an Original Petition and Requests for Disclosure

(hereinafter referred to as the “Petition”) against Defendants Covington and RSUI in the

State Court Action.

   3. The Petition asserts, inter alia, a Breach of Contract, violations of Unfair

Settlement Practices, violations of Deceptive Trade Practices, violations of Prompt
Payment of Claims, Breach of Duty of Good Faith and Fair Dealing, and Fraud claim

against Defendants based on a hail storm on April 11, 2020 in Del Rio, Val Verde

County, Texas.

    4. Plaintiff served Defendants with Plaintiff’s Petition on July 7, 2021.

    5. Accordingly, this Notice of Removal is timely filed within thirty (30) days of July

7, 2021, the date on which Defendants first received service of process in the State Court

Action. See 28 U.S.C. § 1446(b).

                           II.     AMOUNT IN CONTROVERSY

    6. In the Petition at Section III, Plaintiff specifically states that it is seeking

monetary relief over $500,000.00.

    7. Thus, it was facially apparent from the Petition that Plaintiff seeks damages in

excess of $75,000, such that the amount in controversy requirement for diversity

jurisdiction is satisfied. 28 U.S.C. § 1332(a)(1).

                            III.   DIVERSITY OF CITIZENSHIP

    8. Plaintiff is, and was at the time of filing of this action, a citizen of the State of

Texas. See, Ex. B-2, Pl.’s Pet. at § II.

    9. Defendant Covington, was at the time of the filing of this action, a corporation

incorporated under the laws of the State of New Hampshire with its principal place of

business in Georgia. See, 28 U.S.C. 1332(c)(1)(“[A] corporation shall be deemed to be a

citizen of every State and foreign state by which it has been incorporated and of the

State of foreign state where it has its principal place of business…”).

    10. Defendant RSUI, and was at the time of the filing of this action, a corporation

incorporated under the laws of the State of New Hampshire with its principal place of

business in Georgia. Id.

    11. Thus, at the time this action was filed, there is complete diversity between

Plaintiff and Defendants Covington and RSUI. See 28 U.S.C. § 1332(a)(1).




4833-2986-9297.1                               2
                             IV.     REMOVAL IS PROPER

    12. Accordingly, the State Court Action satisfied both of the requirements for

diversity jurisdiction: (1) more than $75,000 alleged in controversy; and (2) complete

diversity of parties. 28 U.S.C. § 1332.

    13. Under 28 U.S.C. § 1446(a), venue of the removed action is proper in this Court as

it is the district and division embracing the place where the State Court Action is

pending.

    14. Therefore, the State Court Action is removable to the United States District Court

for the Western District of Texas pursuant to 28 U.S.C. § 1332(a)(1) and § 1441(b).

    15. Pursuant to 28 U.S.C. § 1446(d), Defendants will promptly give written notice of

the filing of this notice of removal to Plaintiff and will further file a copy of this Notice of

Removal with the District Clerk of Val Verde County, Texas, where the State Court

Action was previously pending.

         WHEREFORE, Defendants Covington and RSUI hereby removes the case styled

Cause No. 2021-0079-CV; Suday Investment Group, Inc. v. Covington Specialty

Insurance Company and RSUI Group, Inc.; In the 63rd Judicial District Court of Val

Verde County, Texas, and respectfully requests that this Court assume full jurisdiction of

this proceeding for all purposes as if originally filed in this Court, including, but not

limited to, issuing any orders necessary to stay proceedings in the State Court Action.

                                            Respectfully submitted,

                                            [signature on following page]




4833-2986-9297.1                               3
                                           LEWIS BRISBOIS BISGAARD & SMITH LLP


                                                   / s / Joelle G. Nelson
                                           JOELLE G. NELSON
                                           Texas Bar No. 24032501
                                           JACQULYN JANDRUCKO
                                           Texas Bar No. 24070425
                                           Greenway Plaza, Suite 1400
                                           Houston, Texas 77046
                                           Phone: 713.659.6767
                                           Fax: 713.759.6830
                                           joelle.nelson@lewisbrisbois.com
                                           jacqulyn.jandrucko@lewisbrisbois.com

                                           ATTORNEYS FOR DEFENDANTS,
                                           COVINGTON SPECIALTY INSURANCE
                                           COMPANY AND RSUI GROUP, INC.


                              CERTIFICATE OF SERVICE


         I hereby certify that on the 26th day of July, 2021, a true and correct copy of the
foregoing document has been served on all known parties and counsel of record
pursuant to the Federal Rules of Civil Procedure as follows:

Counsel for Plaintiff
James Carlos Canady
State Bar No.: 24034357
THE CANADY LAW FIRM
2323 South Shepherd Drive, Suite 805
Houston, Texas 77019
Phone: 713.221.2551
Fax: 713.221.2552
Email: ccanady@canadylawfirm.com

                                                    / s / Jacqulyn P. Jandrucko
                                                  JACQULYN P. JANDRUCKO




4833-2986-9297.1                              4
